  6:20-cv-04415-DCC-KFM         Date Filed 05/18/21    Entry Number 37      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Christopher M. Jackson,          )              Case No. 6:20-cv-04415-DCC-KFM
                                 )
                  Plaintiff,     )
                                 )
v.                               )                          ORDER
                                 )
Costco Wholesale Corporation,    )
                                 )
                  Defendants.    )
________________________________ )

      This matter is before the Court on Plaintiff’s Amended Complaint alleging a cause

of action for employment discrimination in violation of the Americans with Disabilities Act

(“ADA”). ECF No. 11. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge Kevin

F. McDonald for pre-trial proceedings and a Report and Recommendation (“Report”). On

March 2, 2021, the Magistrate Judge issued a Report recommending that any claims

against Unum Life Insurance Company be dismissed. The Magistrate Judge also noted

that it appeared Plaintiff had abandoned his claims against Dinah Romaella, Julie Cruz,

Yoram Rubanenko, Sal Tortorici, and Joe Portera (“the Individual Defenadnts”). 1 Finally,

the Magistrate Judge recommended denying Plaintiff an opportunity to automatically file

a second amended complaint and noted that Plaintiff’s claim pursuant to the ADA against



      1 Alternatively, the Magistrate Judge recommends dismissal of Plaintiff’s claims as
to these Defendants because they are entitled to summary dismissal. ECF No. 16 at 4.
  6:20-cv-04415-DCC-KFM         Date Filed 05/18/21     Entry Number 37      Page 2 of 3




Costco Wholesale Corporation would go forward. ECF No. 16. Also on March 2, 2021,

the Magistrate Judge issued an order authorizing service of process as to Costco

Wholesale Corporation. ECF No. 15. The Magistrate Judge advised Plaintiff of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Plaintiff has not filed objections to the Report and the

time to do so has lapsed. 2

           The Magistrate Judge makes only a recommendation to this Court.             The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).




       The Court notes that Plaintiff filed the Complaint and Amended Complaint pro se.
       2

ECF Nos. 1, 11. On March 16, 2021, 14 days after the issuance of the Report, counsel
appeared on behalf of Plaintiff. ECF No. 20.
  6:20-cv-04415-DCC-KFM         Date Filed 05/18/21     Entry Number 37      Page 3 of 3




       As stated above, Plaintiff has not objected to the Magistrate Judge’s Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. The Court finds that Plaintiff abandoned his

claims as to the Individual Defendants. The Court further finds that to the extent Plaintiff

intended to allege a claim against Unum Life Insurance Company it is DISMISSED. The

Court declines to grant leave to automatically file a second amended complaint. This

action remains pending as to Costco Wholesale Corporation.

IT IS SO ORDERED.


                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 18, 2021
Spartanburg, South Carolina

                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
